DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 1: “a processor-controlled performance optimizer configured to: compute... select... and provide...” 
In claim 10: “a processor-controlled performance optimizer configured to: compute... select.... and provide...”
In claim 10: “a processor-controlled workload detector configured to measure...”
The Examiner notes that “processor-controlled” is not interpreted as a structural modifier because it does not require or imply any particular structure or interface between a processor and the “performance optimizer” or “workload detector” that would then dictate the structure of the “performance optimizer” or “workload detector” for performing their claimed functions. Furthermore, a processor may act on other objects, which may then act on the “performance optimizer” or “workload detector” and therefore make the “performance optimizer” or “workload detector” processor-controlled despite the “performance optimizer” and “workload detector” not being directly interfaced with any processor whatsoever. Additionally, the recitation of “processor-controlled” does not limit or define the structure of the “performance-optimizer” or “workload detector” for performing the claimed function (i.e. the “processor-controlled” nature of the “performance optimizer” or “workload detectors” could be for performing other functions and not the claimed function). Finally, assuming arguendo that “processor-controlled” implies any structure whatsoever, it does not define a sufficient structure of the “performance optimizer” or “workload detector” for performing the claimed function, and does not link that structure to the function. Accordingly, the BRI of “processor-controlled” does not require the presence of any structure, or at least not sufficient structure, such that the 3-prong analysis is met and the claim language is interpreted under 35 U.S.C. §112(f). See MPEP 2181(I). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In claim 1: the structure of the processor-controlled performance optimizer configured to: compute...performance and power metrics... select... and provide... is interpreted as a firmware or hardware module with logic executed by a processor, where computing the power metrics may be accomplished by reading a power meter or estimating a power consumption based on a number or type of commands [0074], computing the performance metrics may be performed by analyzing information received about commands and events associated with execution of commands, or analyzing stored information about commands, which may include information tracked by the firmware (i.e. such as counters) [0078-0079] [0081]. The selection may be based on a feedback process [0065], a table of parameters correlated to workloads or metrics [00101-00102], a suboptimal search algorithm [0066], or an objective function [0069]. Providing the parameters is interpreted as sending the parameters to the FTL (i.e. loading the parameters by the FTL) [Fig. 7] [0083] [0101] [0102] [0109].
In claim 10: the structure of the processor-controlled performance optimizer configured to: compute... select... and provide... is interpreted as a firmware or hardware module with logic executed by a processor, where computing the power metrics may be accomplished by reading a power meter or estimating a power consumption based on a number or type of commands [0074], computing the performance metrics may be performed by analyzing information received about commands and events associated with execution of commands [0078-0079]. The selection may be based on a feedback process [0065], a table of parameters correlated to workloads or metrics [00101-00102], a suboptimal search algorithm [0066], or an objective function [0069]. Providing the parameters is interpreted as sending the parameters to the FTL (i.e. loading the parameters by the FTL) [Fig. 7] [0083] [0101] [0102] [0109].
In claim 10: the structure of the processor-controlled workload detector configured to measure... is interpreted as a firmware or hardware module of an SSD, which may take measurements of elements such as host queue depth, read/write ratio, sequential/random ratio, command block size, or others over a window of time, or from a received workload [0097] [0098].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 2-9 and 11-20 are objected to because of the following informalities: 
Claims 2, 8-9, 11-12 and 18-19 recite, “the performance optimizer”, which as best understood by the Examiner, should be amended to recite, “the processor-controlled performance optimizer”. 
Claim 14 recites, “wherein the events comprise changes in firmware counters are received from the one or more flash translation layers”, which as best understood by the Examiner, should be amended to recite, “wherein the events comprise information about changes in firmware counters 
Claims 3-9 and 12-20 are objected to for failing to cure the deficiencies of a base claim from which they depend. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1: 
Claim 1 recites, “one or more performance and power metrics of the memory system”. However, the limitation is subject to multiple distinct interpretations that make the limitation unclear. In a first interpretation, the limitation requires one or more performance metrics and one or more power metrics. In a second interpretation, the limitation requires one or more of a performance metric or one or more of a power metric. For the purposes of applying prior art, the Examiner will interpret the limitation as requiring the computation of one or more metrics, wherein the one or more metrics include at least one performance metric or at least one power metric. 
Regarding claim 4: 
Claim 4 recites, “the events”, however, there is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claim 5: 
Claim 5 recites, “the one or more performance and performance metrics”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Claim 5 recites, “the performance metrics”. There is insufficient antecedent basis for this limitation in the claim as the claim previously recites, “the one or more performance and power metrics” and therefore does not positively recite the inclusion of a performance metric (i.e. the BRI of the claim limitation includes the computation of only a single power metric). Furthermore, as the system recites “one or more”, there is not positively recited a plurality of performance metrics such that there can be antecedent basis for “the performance metrics”.  Accordingly, the scope of the claim cannot be determined and the claim is indefinite. The Examiner suggests amending the claim to recite, “wherein a performance metric of the one or more performance and power metrics is associated with one or more of... 
Claim 5 recites, “the performance metrics are associated with one or more of throughput, latency, and consistency, or a combination of the throughput, the latency, and the consistency as a weighted sum”. However, the limitation is subject to multiple distinct interpretations that make the limitation unclear. In a first interpretation, the performance metrics are associated with either throughput, latency and consistency or their combination as a weighted sum, or both. In a second interpretation, the one or more performance metrics are associated with one or more of throughput, latency, consistency, or the combination of throughput, latency, and consistency as a weighted sum. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. The limitation will be interpreted as, and the Examiner suggests amending the limitation to recite, “the one or more performance metrics are associated with at least one of throughput, latency, consistency, or a combination of the throughput, the latency, and the consistency as a weighted sum”. 
Regarding claim 7: 
Claim 7 recites, “the power metrics”, however, there is insufficient antecedent basis for this limitation in the claim in a fashion analogous to the lack of antecedent basis for “the performance metrics” as analyzed for claim 5 above. Accordingly, the Examiner will interpret, and suggests amending “wherein the power metrics include an average power consumption and maximal power consumption”, to recite, “wherein the one or more performance and power metrics include an average power consumption metric and a maximal power consumption metric”. 
Regarding claims 2-9: 
Claims 2-9 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 
Regarding claim 10: 
Claim 10 recites, “one or more performance and power metrics of the memory system”. However, the limitation is subject to multiple distinct interpretations that make the limitation unclear. In a first interpretation, the limitation requires one or more performance metrics and one or more power metrics. In a second interpretation, the limitation requires one or more of a performance metric or a power metric. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. For the purposes of applying prior art, the Examiner will interpret the limitation as requiring the computation of one or more metrics, wherein the one or more metrics include at least one performance metric or at least one power metric. 
Regarding claims 12 and 20: 
Claims 12 and 20 recite, “the workload characteristics”. However, the antecedent basis of the limitation is unclear. Claim 11 previously recites, “a table storing multiple workload characteristics”, where the workload characteristics are associated with received notifications about executions of “the commands” (i.e. received from the host as in claim 10) and claim 10 previously recites, “a workload detector configured to measure workload characteristics”. Accordingly, it is unclear if the workload characteristics are meant to refer back to the workload characteristics in the table or the workload characteristics that are measured supported by claim 11 later reciting “the measured workload characteristics” and the scope of the claim cannot be determined and the claim is indefinite.  
Regarding claim 14: 
Claim 14 recites, “the events”, however, there is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite.
Regarding claim 15: 
Claim 15 recites “the performance metrics” in an analogous fashion to claim 5 and is therefore rejected accordingly.
Claim 15 recites, “the performance metrics are associated with one or more of throughput, latency, and consistency, or a combination of the throughput, the latency, and the consistency as a weighted sum” in an analogous fashion to claim 5 and is therefore rejected accordingly.
Regarding claim 17: 
Claim 17 recites “the power metrics” in an analogous fashion to claim 7 and is therefore rejected accordingly.  
Regarding claims 11-20: 
Claims 11-20 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2014/0122861 A1 (El Maghraoui) in view of US Patent Application Pub. No. US 2015/0301754 A1 (Kochar) in further view of US Patent Application Pub. No. US 2017/0075611 A1 (Choi).
Regarding claim 1: 
El Maghraoui discloses, a data processing system comprising: a host; and a memory system coupled to the host (a flash file-system (200)/SSD (10) (i.e. memory system) is exposed to a host/server through I/O ports (15) and receives requests from the host/server (206) [0040] [0042] [Fig. 1] [Fig. 3]), wherein the memory system 5includes a memory device (SSD memory devices (14) with data blocks (212) and log blocks (214) (i.e. memory devices) [0033] [0035] [0037] [Fig. 1] [Fig. 2][ Fig. 3]) and a controller ((12) (200) [Fig. 1] [Fig. 3]) for controlling the memory device ([0034] [0040]), wherein the controller includes firmware (FTL software (202) [0044]) and a processor-controlled performance optimizer configured to: based on 10commands received from the host compute, one or more performance metrics of the memory system (by disclosing linearity computation module (208) (i.e. part of performance optimizer) (part of the flash translation layer (202) (i.e. software executed by a processor (i.e. processor-controlled)) that computes linearity metrics (i.e. performance metrics of the memory system) (216) using the translation table filled with addresses from I/O (i.e. commands received from the host) (206) [Fig. 3] [0033] [0042] [0044]); calculate a firmware parameter set for operation of the controller with the calculated firmware based on the one or more performance metrics of the memory system (by disclosing that tunable parameters may be calculated with the linearity metrics (216) using a tuning algorithm (210) (i.e. part of the performance optimizer) (part of the flash translation layer (202) (i.e. software executed by a processor (i.e. processor-controlled)) to decide on tuning parameters (i.e. firmware parameter set for use by the FTL (i.e. for operation of the controller (200))) (218) [0044-0045] [Fig. 3]) and provide the calculated firmware parameter set to use in one or more flash 15translation layers (by disclosing that the tuned parameters (218) are used by the FTL (202) (see arrow from (210) to (218)) (i.e. provide the calculated firmware parameter set to use in one or more flash translation layers) to control the operation of the SSD [0022] [0034] [0065] [0068-0070]). 
El Maghraoui does not explicitly disclose, but Kochar teaches to select a firmware parameter set among multiple firmware parameter sets based on the one or more performance metrics (by teaching that a controller is configured to receive a selection of one of a plurality of sets of memory operation parameters, such as NAND parameters, stored in the storage module and perform at least one of a read operation and a write operation on the memory in accordance with the selected set of memory operation parameters [0003] [0019-0023]. The storage controller (110) can analyze one or more commands received from the host controller to compile statistics on how the host controller is using the storage module (i.e. like the linearity metrics discussed by El Maghraoui) and compare those statistics to known host behaviors (i.e. with feedback). The controller can then select an optimal set of firmware parameters based on the known host behavior [0024] [0026] [0031-0032]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified tuning the firmware parameters in response to calculated linearity metrics by the FTL of the controller disclosed by El Maghraoui to include the selection of a set of parameters of a plurality of sets of parameters in response to statistic metrics (i.e. including the linearity metrics of El Maghraoui) based on the host commands compared to known host behaviors as taught by Kochar. 
One of ordinary skill in the art would have been motivated to make this modification because it allows the storage device to optimize itself for an identified category of use, as taught by Kochar in [0024] [0031]. Furthermore, choosing between the parameter sets allows for trade-offs between performance and power consumption, and other considerations as taught by Kochar in [0020-0023].
El Maghraoui in view of Kochar does not explicitly disclose, but Choi teaches, to compute power metrics and to select appropriate parameters based on the power metrics (by teaching that a power manager (110) may provide power consumption feedback (126) to an adaptive power reduction component (122), which may then use the feedback information to change operating parameters of the processors, memory, and non-volatile memory that may be controlled to affect performance and power consumption [0039-0040] [Fig. 2]. The power consumption feedback (126) may be determined from reading a plurality of power meters of the processor (104), memory (118) and non-volatile memory array (119) (i.e. computed (i.e. executed read commands)) [0036]. The power that is being consumed is based on commands from the host that are executed by the solid-state device [0025-0026] [0030-0032]. The power consumption may also be estimated with a calculation [0036]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the selection of the parameter sets disclosed by El Maghraoui in view of Kochar to additionally include selection based on considerations involving the power consumption feedback as taught by Choi. 
One of ordinary skill in the art would have been motivated to make this modification because it would allow for adaptive power reduction control for a solid-state storage device, as taught by Choi in [0008] [0033]. 
Regarding claim 2:
The data processing system of claim 1 is made obvious by El Maghraoui in view of Kochar in further view of Choi. 
El Maghraoui further discloses, wherein the performance optimizer is configured to: receive notifications associated with executions of the command (by disclosing that the translation table tracks mappings between the logical page addresses and physical page addresses and server I/O requests. The linearity computation module may then be used to compute linearity of the translation table (i.e. it reads the recent history of the translation table (i.e. it receives notifications about the commands (i.e. logical block addresses of executed I/O and translations associated with executions of the commands))) [0042] [0050-0065] [0072]) wherein the received notifications are associated with workload characteristics (i.e. the received I/O commands are associated with the host workload and therefore workload characteristics of the host [0008] [0022-0023] [0036]) and power consumption of the memory system (i.e. execution of the host I/O commands is directly associated with power consumption of the memory system [0069]) compute the one or more performance metrics based on the received notifications (by disclosing that the linearity metric is computed with the recent history of the L2P table including the logical addresses of the I/O and the translated physical addresses of the I/O (i.e. received notifications) [0042] [0050-0065] [0072]).
El Maghraoui does not explicitly disclose, but Choi teaches, to compute the power metrics based on the received notifications (by teaching that the adaptive power reduction component (122) may determine (i.e. compute) the power consumption based on reading power meters (i.e. received notifications about power usage, associated with execution of host commands) of a processor (104), memory (118), and non-volatile memory (119) [0036] and alternatively that power consumption may be based on a calculation that estimates power consumption of the system [0036]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the selection of the parameter sets disclosed by El Maghraoui in view of Kochar to additionally include selection based on considerations involving the power consumption feedback read from a plurality of power meters or from estimates of power consumption calculated as taught by Choi. 
One of ordinary skill in the art would have been motivated to make this modification because it would allow for adaptive power reduction control for a solid-state storage device, as taught by Choi in [0008] [0033]. 
Regarding claim 4:
The data processing system of claim 2 is made obvious by El Maghraoui in view of Kochar in further view of Choi. 
El Maghraoui further discloses wherein the events are received by the one or more flash translation layers (by disclosing that the translation table (i.e. part of flash translation layer tracks mappings between the logical page addresses and physical page addresses and server I/O requests. The linearity computation module (i.e. part of flash translation layer) may then be used to compute linearity of the translation table (i.e. it reads the recent history of the translation table (i.e. it receives notifications about the commands (i.e. logical block addresses of executed I/O) and events (i.e. translations) associated with executions of the commands))) [0042] [0050-0065] [0072])
Regarding claim 6:
The data processing system of claim 2 is made obvious by El Maghraoui in view of Kochar in further view of Choi. 
El Maghraoui does not explicitly disclose, but Choi teaches, wherein the power consumption is measured by a power meter within the memory system (by teaching that the adaptive power reduction component (122) may determine (i.e. compute) the power consumption based on reading power meters (i.e. measured by a power meter within the memory system) of a processor (104), memory (118), and non-volatile memory (119) [0036]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the selection of the parameter sets disclosed by El Maghraoui in view of Kochar to additionally include selection based on considerations involving the power consumption feedback read from a plurality of power meters as taught by Choi. 
One of ordinary skill in the art would have been motivated to make this modification because it would allow for adaptive power reduction control for a solid-state storage device, as taught by Choi in [0008] [0033]. 
Regarding claim 8:
The data processing system of claim 2 is made obvious by El Maghraoui in view of Kochar in further view of Choi. 
El Maghraoui further discloses, wherein the performance optimizer performs operations of computing, selecting 39and providing firmware parameters sets in a first time interval (by disclosing that the process of updating the tunable parameters for the FTL software (i.e. firmware parameters) occurs from steps (404) -> (414) (i.e. during a first interval) [Fig. 4]).
Regarding claim 9: 
The data processing system of claim 8 is made obvious by El Maghraoui in view of Kochar in further view of Choi. 
 El Maghraoui further discloses, wherein the performance optimizer is turned off in a second time interval after the 5first time interval (by disclosing that after (i.e. the start of the second interval) 404-414 (i.e. the first interval), the process of updating the tunable parameters sleeps for an interval (i.e. is turned off)), and the memory system works with the selected parameter set in the second time interval, wherein the second time interval is longer than the first time interval (by disclosing that the process of updating the tunable parameters for the FTL software (i.e. firmware parameters) occurs from steps (404) -> (414) (i.e. during a first interval) [Fig. 4]. After the parameters are tuned (i.e. second interval), the process of updating the parameters may sleep for an interval (i.e. the performance optimizer is turned off in a second time interval after the first time interval) in (416) the memory system is working with the selected parameter set. Multiple iterations of the process of [Fig. 4] may continue to use the same parameters (i.e. 404 -> 410-No -> 416) (i.e. the memory system works with the selected parameter set in the second time interval, wherein the second time interval is longer than the first time interval, because the second interval is marked by multiple iterations of the process of [Fig. 4] without an update to the parameters (i.e. multiple sleep intervals (416)) [Fig. 16] [0072-0074]).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over El Maghraoui in view of Kochar in further view of Choi in further view of US Patent Application Pub. No. US 2018/0113640 A1 (Fernandez).
Regarding claim 3:
The data processing system of claim 2 is made obvious by El Maghraoui in view of Kochar in further view of Choi. 
El Maghraoui discloses, wherein the received notifications include an arrival time for each command (by teaching that the most recent accesses store in the rT table include a timestamp of the last access (i.e. an arrival time for each access command) of the page [0047]).
El Maghraoui does not explicitly disclose, but Fernandez teaches, does not explicitly disclose, but Fernandez teaches, wherein the notifications include a type and a response time for each command (by teaching that analyzing utilization patterns in a storage array may be carried out by a module on a particular storage array controller [0133]. The modules may be configured to gather and store information describing the operation of one or more storage arrays, and to extrapolate and analyze the information to generate information describing current levels of resource utilization [0133]. These levels of utilization may include average latency times for carrying out I/O operations (i.e. a response time for each command), peak latency, average IOPS (i.e. throughput) and many others [0137] [0138]. The metadata tracked may be stored for each I/O operation, including types of I/O operations that are processed (i.e. type for each command) [0164]. This information may then be utilized to generate utilization trends and patterns [0134] [0163-0166]. Finally, this information may be used to facilitate taking corrective actions such as changing system configuration parameters, relocating workloads, performing operations such as garbage collection, or taking other actions when predicted levels of resource utilization are undesirable [0135] [0168] [Fig. 9]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information utilized to select a set of operating parameters for the FTL disclosed by El Maghraoui in view of Kochar to include the use of average latency times for carrying out various I/O operations, information describing peak latency times for carrying out various I/O operations, average IOPS, metadata stored for each I/O operation usable to calculate the utilization levels, including type, frequency, and size and other information about a storage array to predict future utilization levels as taught by Fernandez. 
One of ordinary skill in the art would have been motivated to make this modification because it can allow for taking corrective actions when predicted levels of resource utilization are undesirable, as taught by Fernandez in [0135].  
Regarding claim 5:
The data processing system of claim 2 is made obvious by El Maghraoui in view of Kochar in further view of Choi. 
El Maghraoui does not explicitly disclose, but Fernandez teaches, wherein of the one or more performance and performance metrics, the performance metrics are associated with one or more of throughput, latency and consistency or a combination of the throughput, the latency, and the consistency as a weighted sum (by teaching that analyzing utilization patterns in a storage array may be carried out by a module on a particular storage array controller [0133]. The modules may be configured to gather and store information describing the operation of one or more storage arrays, and to extrapolate and analyze the information to generate information describing current levels of resource utilization [0133]. These levels of utilization may include average latency times for carrying out I/O operations, peak latency, average IOPS (i.e. throughput) and many others. This information may then be utilized to generate utilization trends and patterns [0134] [0163-0166]. Finally, this information may be used to facilitate taking corrective actions such as changing system configuration parameters, relocating workloads, performing operations such as garbage collection, or taking other actions when predicted levels of resource utilization are undesirable [0135] [0168] [Fig. 9]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information utilized to select a set of operating parameters for the FTL disclosed by El Maghraoui in view of Kochar to include the use of average latency times for carrying out various I/O operations, information describing peak latency times for carrying out various I/O operations, average IOPS, and other information about a storage array to predict future utilization levels as taught by Fernandez. 
One of ordinary skill in the art would have been motivated to make this modification because it can allow for taking corrective actions when predicted levels of resource utilization are undesirable, as taught by Fernandez in [0135].  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over El Maghraoui in view of Kochar in further view of Choi in further view of US 2014/0100838 A1 (Stelmakh).
Regarding claim 7:
The data processing system of claim 2 is made obvious by El Maghraoui in view of Kochar in further view of Choi. 
El Maghraoui does not explicitly disclosed, but Stelmakh teaches, wherein the power metrics include an average power consumption and maximal power consumption (by teaching that static estimates of power consumption usually account for worst-case scenario environmental contexts and therefore degrade performance of a memory system. Therefore, to maintain an average power consumption level (i.e. the power metrics include an average power consumption), current values for the power consumption may be measured for different flash tasks to determine a current estimated maximum power requirement of the selected task (i.e. maximal power consumption) and used in the determination of an average power consumption for an interval period of time [0003] [0009-0010] [0036] [0055]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the estimated power consumption of the memory system disclosed by Choi to include the calculations of a current maximum power consumption of a selected task an a average power consumption over a time window as taught by Stelmakh. 
One of ordinary skill in the art would have been motivated to make this modification because it would allow the configuration of the parameters for the system to stay within a power budget as taught by Choi to include accurate estimates that are not limited by worst-case scenario observations as taught by Stelmakh in [0006-0016]. 
Claims 10-12, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over El Maghraoui in view of Kochar in further view of Choi in further view of US 2021/0397476 A1 (Liu).
Regarding claim 10:
El Maghraoui discloses, a data processing system comprising: a host; and a memory system coupled to the host (a flash file-system (200)/SSD (10) (i.e. memory system) is exposed to a host/server through I/O ports (15) and receives requests from the host/server (206) [0040] [0042] [Fig. 1] [Fig. 3]), wherein the memory system 5includes a memory device (SSD memory devices (14) with data blocks (212) and log blocks (214) (i.e. memory devices) [0033] [0035] [0037] [Fig. 1] [Fig. 2][ Fig. 3]) and a controller ((12) (200) [Fig. 1] [Fig. 3]) for controlling the memory device ([0034] [0040]), wherein the controller includes firmware (FTL software (202) [0044]) and a processor-controlled performance optimizer configured to: based on commands received from the host, compute one or more performance metrics of the memory system (by disclosing linearity computation module (208) (i.e. part of performance optimizer) (part of the flash translation layer (202) (i.e. software executed by a processor (i.e. processor-controlled)) that computes linearity metrics (i.e. performance metrics of the memory system) (216) using the translation table filled with addresses from I/O (i.e. commands received from the host) (206) [Fig. 3] [0033] [0042] [0044]) calculate a firmware parameter set for the operation of the controller with the calculated firmware based on the one or more performance metrics of the memory system (by disclosing that tunable parameters may be calculated with the linearity metrics (216) using a tuning algorithm (210) (i.e. part of the performance optimizer) (part of the flash translation layer (202) (i.e. software executed by a processor (i.e. processor-controlled)) to decide on tuning parameters (i.e. firmware parameter set for use by the FTL (i.e. for operation of the controller (200))) (218) [0044-0045] [Fig. 3]) and provide the calculated firmware parameter set to use in one or more flash 15translation layers (by disclosing that the tuned parameters (218) are used by the FTL (202) (i.e. provide the calculated parameters to use in one or more flash translation layers) to control the operation of the SSD [0022] [0034] [0065] [0068-0070]). 
El Maghraoui does not explicitly disclose, but Kochar teaches to select a firmware parameter set among multiple firmware parameter sets based on the one or more performance metrics (by teaching that a controller is configured to receive a selection of one of a plurality of sets of memory operation parameters, such as NAND parameters, stored in the storage module and perform at least one of a read operation and a write operation on the memory in accordance with the selected set of memory operation parameters [0003] [0019-0023]. The storage controller (110) can analyze one or more commands received from the host controller to compile statistics on how the host controller is using the storage module (i.e. like the linearity metrics discussed by El Maghraoui) and compare those statistics to known host behaviors (i.e. with feedback). The controller can then select an optimal set of firmware parameters based on the known host behavior [0024] [0026] [0031-0032]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified tuning the firmware parameters in response to calculated linearity metrics disclosed by El Maghraoui to include the selection of a set of parameters of a plurality of sets of parameters in response to statistic metrics (i.e. including the linearity metrics of El Maghraoui) based on the host commands compared to known host behaviors as taught by Kochar. 
One of ordinary skill in the art would have been motivated to make this modification because it allows the storage device to optimize itself for an identified category of use, as taught by Kochar in [0024] [0031]. Furthermore, choosing between the parameter sets allows for trade-offs between performance and power consumption, and other considerations as taught by Kochar in [0020-0023].
El Maghraoui in view of Kochar does not explicitly disclose, but Choi teaches, to compute power metrics and to select appropriate parameters based on the power metrics (by teaching that a power manager (110) may provide power consumption feedback (126) to an adaptive power reduction component (122), which may then use the feedback information to change operating parameters of the processors, memory, and non-volatile memory that may be controlled to affect performance and power consumption [0039-0040] [Fig. 2]. The power consumption feedback (126) may be determined from reading a plurality of power meters of the processor (104), memory (118) and non-volatile memory array (119) (i.e. computed (i.e. executed read commands)) [0036]. The power that is being consumed is based on commands from the host that are executed by the solid-state device [0025-0026] [0030-0032]. The power consumption may also be estimated with a calculation [0036]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the selection of the parameter sets disclosed by El Maghraoui in view of Kochar to additionally include selection based on considerations involving the power consumption feedback as taught by Choi. 
One of ordinary skill in the art would have been motivated to make this modification because it would allow for adaptive power reduction control for a solid-state storage device, as taught by Choi in [0008] [0033]. 
El Maghraoui in view of Kochar in further view of Choi does not explicitly disclose, but Liu teaches, a processor-controlled workload detector configured to measure workload characteristics associated with commands received from the host (by teaching when a workload is received (i.e. received workload), it is determined if the workload is a new workload (204) [0023]. If the workload is new (204 -YES), then different parameters of the system may be swept and optimal parameters for operating the system may be determined (216) based on monitored characteristics, including performance and power characteristics (214) [0036-0037]. The optimal parameters may be stored (218) in a way such that they are associated with the detected workload [0034] [0036-0038] [0002]. The method may be performed by firmware (i.e. workload detector) [0042] [0050] [0055]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified calculating the performance and power metric of the host command workloads and selecting a set of the parameters in response to the metrics taught by El Maghraoui in view of Kochar in further view of Choi to include detecting a new workload and storing the calculated parameters after sweeping them through their ranges and determining optimal parameters in a power-performance table database as taught by Liu. 
One of ordinary skill in the art would have been motivated to make this modification because focusing on balancing performance with power consumption can optimize or improve the performance per power of the computer system, as taught by Liu in [0013] [0015] [0021] [0036-0037]. 
Regarding claim 11: 
The data processing system of claim 10 is made obvious by El Maghraoui in view of Kochar in view of Choi in further view of Liu (El Maghraoui-Kochar-Choi-Liu). 
El Maghraoui does not explicitly disclose, but Liu teaches, wherein the 5controller further includes a table storing multiple workload characteristics and multiple parameter sets for the firmware, and wherein the performance optimizer is configured to be turned on to compute the one or more performance and power metrics when it is detected that the measured workload characteristics do not exist in the 10table (by teaching when a workload is received, it is determined if the workload is a new workload (204) (i.e. if the measured workload characteristics do not exist in the table) [0023]. If the workload is new (204 -YES), then different parameters of the system may be swept and optimal parameters for operating the system may be determined (216) based on monitored characteristics, including performance and power characteristics (214) [0036-0037]. The optimal parameters may be stored (218) in a way such that they are associated with a corresponding workload among multiple workloads associated with their own respective optimal parameters in a power-performance table [0034] [0036-0038] [0002]. The method may be performed by firmware (i.e. workload detector) [0042] [0050] [0055]. It is understood that the optimal parameters could not be determined if the parameter sweeping code (212) (i.e. sweeping controller (104)) and power-performance evaluator and monitor (106) (214) was not in use (i.e. the performance optimizer is configured to be turned on when it is detected that the measured workload characteristics do not exist in the table) [Fig. 2] [0025] [0026]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified calculating the performance and power metric of the host command workloads and selecting a set of the parameters in response to the metrics taught by El Maghraoui in view of Kochar in further view of Choi to include detecting a new workload and storing the calculated parameters after sweeping them through their ranges and determining optimal parameters in a power-performance table databased as taught by Liu. 
One of ordinary skill in the art would have been motivated to make this modification because focusing on balancing performance with power consumption can optimize or improve the performance per power of the computer system, as taught by Liu in [0013] [0015] [0021] [0036-0037]. 
Regarding claim 12: 
The data processing system of claim 11 is made obvious by El Maghraoui-Kochar-Choi-Liu. 
El Maghraoui further discloses, wherein the performance optimizer is configured to: receive notifications associated with executions of the command (by disclosing that the translation table tracks mappings between the logical page addresses and physical page addresses and server I/O requests. The linearity computation module may then be used to compute linearity of the translation table (i.e. it reads the recent history of the translation table (i.e. it receives notifications about the commands (i.e. logical block addresses of executed I/O and translations associated with executions of the commands))) [0042] [0050-0065] [0072]) wherein the received notifications are associated with the workload characteristics (i.e. the received I/O commands are associated with the host workload and therefore workload characteristics of the host [0008] [0022-0023] [0036]) and power consumption of the memory system (i.e. execution of the host I/O commands is directly associated with power consumption of the memory system [0069]) compute the one or more performance metrics based on the received notifications (by disclosing that the linearity metric is computed with the recent history of the L2P table including the logical addresses of the I/O and the translated physical addresses of the I/O (i.e. received notifications) [0042] [0050-0065] [0072]).
El Maghraoui does not explicitly disclose, but Choi teaches, to compute the power metrics based on the received notifications (by teaching that the adaptive power reduction component (122) may determine (i.e. compute) the power consumption based on reading power meters (i.e. received notifications about power usage, associated with execution of host commands) of a processor (104), memory (118), and non-volatile memory (119) [0036] and alternatively that power consumption may be based on a calculation that estimates power consumption of the system [0036]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the selection of the parameter sets disclosed by El Maghraoui in view of Kochar to additionally include selection based on considerations involving the power consumption feedback read from a plurality of power meters or from estimates of power consumption calculated as taught by Choi. 
One of ordinary skill in the art would have been motivated to make this modification because it would allow for adaptive power reduction control for a solid-state storage device, as taught by Choi in [0008] [0033]. 
Regarding claim 16: 
The data processing system of claim 12 is made obvious by El Maghraoui-Kochar-Choi-Liu. 
El Maghraoui does not explicitly disclose, but Choi teaches, wherein the power consumption is measured by a power meter within the memory system (by teaching that the adaptive power reduction component (122) may determine (i.e. compute) the power consumption based on reading power meters (i.e. received power consumption) of a processor (104), memory (118), and non-volatile memory (119) [0036]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the selection of the parameter sets disclosed by El Maghraoui in view of Kochar to additionally include selection based on considerations involving the power consumption feedback read from a plurality of power meters as taught by Choi. 
One of ordinary skill in the art would have been motivated to make this modification because it would allow for adaptive power reduction control for a solid-state storage device, as taught by Choi in [0008] [0033]. 
Regarding claim 18: 
The data processing system of claim 12 is made obvious by El Maghraoui-Kochar-Choi-Liu. 
El Maghraoui further discloses, wherein the performance optimizer performs operations of computing, selecting 39and providing in a first time interval (by disclosing that the process of updating the tunable parameters for the FTL software (i.e. firmware parameters) occurs from steps (404) -> (414) (i.e. during a first interval) [Fig. 4]).
Regarding claim 19: 
The data processing system of claim 12 is made obvious by El Maghraoui-Kochar-Choi-Liu. 
El Maghraoui further discloses, wherein the performance optimizer is turned off in a second time interval after the 5first time interval, and the memory system works with the selected parameter set in the second time interval longer than the first time interval (by disclosing that after (i.e. the start of the second interval) 404-414 (i.e. the first interval), the process of updating the tunable parameters sleeps for an interval (i.e. is turned off)), and the memory system works with the selected parameter set in the second time interval, wherein the second time interval is longer than the first time interval (by disclosing that the process of updating the tunable parameters for the FTL software (i.e. firmware parameters) occurs from steps (404) -> (414) (i.e. during a first interval) [Fig. 4]. After the parameters are tuned (i.e. second interval), the process of updating the parameters may sleep for an interval (i.e. the performance optimizer is turned off in a second time interval after the first time interval) in (416) the memory system is working with the selected parameter set. Multiple iterations of the process of [Fig. 4] may continue to use the same parameters (i.e. 404 -> 410-No -> 416) (i.e. the memory system works with the selected parameter set in the second time interval, wherein the second time interval is longer than the first time interval, because the second interval is marked by multiple iterations of the process of [Fig. 4] without an update to the parameters (i.e. multiple sleep intervals (416)) [Fig. 16] [0072-0074]).
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over El Maghraoui-Kochar-Choi-Liu in further view of Fernandez.
Regarding claim 13: 
The data processing system of claim 12 is made obvious by El Maghraoui-Kochar-Choi-Liu. 
El Maghraoui discloses, wherein the received notifications include an arrival time for each command (by teaching that the most recent accesses store in the rT table include a timestamp of the last access (i.e. an arrival time for each access command) of the page [0047]).
El Maghraoui does not explicitly disclose, but Fernandez teaches, does not explicitly disclose, but Fernandez teaches, wherein the notifications include a type and a response time for each command (by teaching that analyzing utilization patterns in a storage array may be carried out by a module on a particular storage array controller [0133]. The modules may be configured to gather and store information describing the operation of one or more storage arrays, and to extrapolate and analyze the information to generate information describing current levels of resource utilization [0133]. These levels of utilization may include average latency times for carrying out I/O operations (i.e. a response time for each command), peak latency, average IOPS (i.e. throughput) and many others [0137] [0138]. The metadata tracked may be stored for each I/O operation, including types of I/O operations that are processed (i.e. type for each command) [0164]. This information may then be utilized to generate utilization trends and patterns [0134] [0163-0166]. Finally, this information may be used to facilitate taking corrective actions such as changing system configuration parameters, relocating workloads, performing operations such as garbage collection, or taking other actions when predicted levels of resource utilization are undesirable [0135] [0168] [Fig. 9]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information utilized to select a set of operating parameters for the FTL disclosed by El Maghraoui in view of Kochar to include the use of average latency times for carrying out various I/O operations, information describing peak latency times for carrying out various I/O operations, average IOPS, metadata stored for each I/O operation usable to calculate the utilization levels, including type, frequency, and size and other information about a storage array to predict future utilization levels as taught by Fernandez. 
One of ordinary skill in the art would have been motivated to make this modification because it can allow for taking corrective actions when predicted levels of resource utilization are undesirable, as taught by Fernandez in [0135].  
Regarding claim 15: 
The data processing system of claim 12 is made obvious by El Maghraoui-Kochar-Choi-Liu. 
El Maghraoui does not explicitly disclose, but Fernandez teaches, wherein, of the one or more power and performance metrics, the performance metrics are associated with one or more of throughput, latency and consistency or a combination of the throughput, the latency, and the consistency as a weighted sum (by teaching that analyzing utilization patterns in a storage array may be carried out by a module on a particular storage array controller [0133]. The modules may be configured to gather and store information describing the operation of one or more storage arrays, and to extrapolate and analyze the information to generate information describing current levels of resource utilization [0133]. These levels of utilization may include average latency times for carrying out I/O operations, peak latency, average IOPS (i.e. throughput) and many others. This information may then be utilized to generate utilization trends and patterns [0134] [0163-0166]. Finally, this information may be used to facilitate taking corrective actions such as changing system configuration parameters, relocating workloads, performing operations such as garbage collection, or taking other actions when predicted levels of resource utilization are undesirable [0135] [0168] [Fig. 9]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information utilized to select a set of operating parameters for the FTL disclosed by El Maghraoui in view of Kochar to include the use of average latency times for carrying out various I/O operations, information describing peak latency times for carrying out various I/O operations, average IOPS, and other information about a storage array to predict future utilization levels as taught by Fernandez. 
One of ordinary skill in the art would have been motivated to make this modification because it can allow for taking corrective actions when predicted levels of resource utilization are undesirable, as taught by Fernandez in [0135].  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over El Maghraoui-Kochar-Choi-Liu in further view of US Patent Application Pub. No. US 2020/0249850 A1 (Klein).
Regarding claim 14: 
The data processing system of claim 12 is made obvious by El Maghraoui-Kochar-Choi-Liu. 
El Maghraoui does not explicitly disclose, but Klein teaches, wherein the events comprise changes in firmware counters are received from the one or more flash translation layers (by disclosing that information gathered (i.e. received from) from an FTL (i.e. one or more flash translation layers) of an SSD may be information from internal FTL counters (i.e. including changes in firmware counters), such as drive telemetry information, that includes erase counts, drive writes, media writes, utilization, bad block counts, the error rate per block, the number of blocks in each ECC state, algorithms, and device temperature (i.e. all events) [0020-0021]. This information can then be used to determine various types of drive hazard information, so that failures may be detected in advance, and provide predictive solutions [0013] [0022].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a host of the solid state memory disclosed by El Maghraoui to include gathering the FTL counter data for the drive information (i.e. including events like erases, writes, bad blocks...) to determine hazards and provide predictive solutions as taught by Klein. 
One of ordinary skill in the art would have been motivated to make this modification because it can reduce SSD failures by detecting failures and addressing them in advance, as taught by Klein in [0013]. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over El Maghraoui-Kochar-Choi-Liu in further view of Stelmakh. 
Regarding claim 17:
The data processing system of claim 12 is made obvious by El Maghraoui-Kochar-Choi-Liu. 
El Maghraoui does not explicitly disclosed, but Stelmakh teaches, wherein the power metrics include an average power consumption and maximal power consumption (by teaching that static estimates of power consumption usually account for worst-case scenario environmental contexts and therefore degrade performance of a memory system. Therefore, to maintain an average power consumption level (i.e. the power metrics include an average power consumption), current values for the power consumption may be measured for different flash tasks to determine a current estimated maximum power requirement of the selected task (i.e. maximal power consumption) and used in the determination of an average power consumption for an interval period of time [0003] [0009-0010] [0036] [0055]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the estimated power consumption of the memory system disclosed by Choi to include the calculations of a current maximum power consumption of a selected task an a average power consumption over a time window as taught by Stelmakh. 
One of ordinary skill in the art would have been motivated to make this modification because it would allow the configuration of the parameters for the system to stay within a power budget as taught by Choi to include accurate estimates that are not limited by worst-case scenario observations as taught by Stelmakh in [0006-0016]. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over El Maghraoui-Kochar-Choi-Liu in further view of US Patent Application Pub. No. US 2018/0329626 A1 (Karia)
Regarding claim 20: 
The data processing system of claim 12 is made obvious by El Maghraoui-Kochar-Choi-Liu. 
El Maghraoui does not explicitly disclose, but Karia teaches, wherein the workload characteristics associated with commands received from the host include a combination of two or more of a queue depth of the host, a ratio of read data to write data for the memory system, a ratio of sequential to random data for the memory system, and a block size of a command from the memory system (by teaching that a workload detection engine (206) is configured to classify a workload with calculations based on queue depth [0043], read/write mix [0044], block size [0045] and a classification of LBA ranges of host access into sequential and random (i.e. a ratio of sequential to random data) to determine optimal parameters for firmware for operating the solid-state drive [0011] [0046-000061]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detection of new workloads for operating the memory system disclosed by El Maghraoui-Kochar-Choi-Liu to include consideration of queue depth, read/write mix, and block size taught by Karia. 
One of ordinary skill in the art would have been motivated to make this modification because these parameters can be used to calculated parameters for firmware for operating a solid-state drive to increase I/O consistency and to help with activity like garbage collection and to improve I/O consistency, as taught by Karia in [0061-0062]. 

Response to Arguments
Although applicant purports to have amended the limitations interpreted under 35 U.S.C. §112(f) with a structural modifier, the Examiner respectfully disagrees. The Examiner asserts that “processor-controlled” does not imply or require any particular structure for performing the claimed function, and therefore the limitations still recite generic placeholders coupled with functional language without sufficient structure for performing the claimed function, and are therefore appropriately interpreted under 35 U.S.C. §112(f). Accordingly, the limitations are still interpreted under 35 U.S.C. §112(f) as seen in the corresponding claim interpretation section above. 
In response to the amendments to the claims, the previous objections to claims 1-20 have been withdrawn. However, in response to the amendments to the claims, new objections to claim 2-9 and 11-20 have been made as seen in the corresponding claim objection section above. 
In response to the amendments to the claims, the previous 35 U.S.C. §112(b) rejections to the claims have been withdrawn. However, in response to the amendments to the claims, new 35 U.S.C. §112(b) rejections have been made as seen in the corresponding claim rejections section above. 
As necessitated by the amendments to the claims, a new rejection has been made to claim 14. Accordingly, Applicant’s arguments with respect to the previous combination of references in regards to claim 14 are moot. 
In response to Applicant’s arguments against the rejection of claim 1 over El Maghraoui in view of Kochar in further view of Choi, the Examiner respectfully disagrees. 
Applicant characterizes the parameters of El Maghraoui as being for SSDs and therefore asserts they are not for a memory controller. The Examiner notes that the parameters being “for SSDs” and “for a memory controller” are not mutually exclusive parameters may be for a memory controller of an SSD. In fact, the parameters taught by El Maghraoui are explicitly taught as being for the FTL (i.e. software, i.e. firmware) running on the controller of the SSD (“the FTL software running on the controller” [0044], “FTL tunable parameters” [0073], “internal SSD parameters” are used by the FTL (i.e. firmware) to change operating modes (i.e. firmware parameters) [0068]). Additionally, [Fig. 3] explicitly shows the FTL software (i.e. firmware) as part of the “SSD controller 200” [0040]. Therefore, the parameters of El Maghraoui are for a memory controller and not only for an SSD as asserted by Applicant). 
Applicant argues that the only disclosure of firmware in El Maghraoui is in [0025]. The Examiner respectfully disagrees. One of ordinary skill in the art understands that firmware is software that executes on hardware. Accordingly, the FTL disclosed by El Maghraoui would be understood by one of ordinary skill in the art as the firmware of the SSD as evidenced by the disclosure in [0044] “the FTL software running on the controller” and the definition of Firmware from PC Mag [pg. 1: ¶¶1-2]: 
(FIRM softWARE) Software instructions residing in non-volatile storage that holds its content without power. Firmware is found on computer motherboards to hold hardware settings and boot data (see BIOS) and on myriad consumer electronics devices to hold the operating system and application. 
Not So Firm Today 
Today's firmware chips are mostly flash memory, which can be easily updated, especially in consumer electronics products (see firmware update and flash memory). Although still used, the first firmware chips (ROMs, PROMs and EPROMs) could not be updated by the user. Software changes required replacing the chip, hence the "firm" moniker (see ROM, PROM and EPROM).
Furthermore, one of ordinary skill in the art would understand that the FTL is firmware as evidenced by the flashdba article titled, “Understanding Flash: The Flash Translation Layer”, which states “Well, the FTL has a lot of duties to perform, as we’ve seen. That requires effort, which for a computer equates to processing power and memory. In most situations (e.g. All Flash Arrays) this happens in firmware under the covers. But with some products, for example certain PCIe flash cards, it’s possible that some or all of the FTL functionality runs on the host, using host CPU cycles and DRAM” [pg. 4: ¶¶1-3], and in this case, the FTL is disclosed as running on the controller and not the host (i.e. it is therefore running in firmware on the memory device). Accordingly, one of ordinary skill in the art would understand that El Maghraoui discloses firmware throughout the disclosure when discussing the FTL, and the calculated tunable parameters are therefore a set of firmware parameters. 
Applicant further argues that El Maghraoui does not disclose changes in the SSD operating parameters occurring based on “the selecting of a firmware parameter set”. However, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In particular, the Examiner never relied on El Maghraoui to disclose the selection of a firmware parameter set among multiple firmware parameter sets. Furthermore, although El Maghraoui may not disclose a need or reason to select a firmware parameter set among multiple firmware parameter sets, the Examiner relies on Kochar to provide the motivation to combine the references. Therefore, Applicant’s argument against the reference individually is not persuasive. 
Applicant further argues that Kochar dose not disclose “a selection of a firmware parameter set among multiple firmware parameter sets” but instead selects “memory operation parameters”. Again, the examiner notes that “memory operation parameters” and “firmware parameters” are not mutually exclusive. Instead, the memory operation parameters are firmware parameters, such that they may be thought of as “memory operation firmware parameters” as evidenced by the previously cited portion of Kochar, which states that the memory operation parameters may be loaded from non-volatile memory (i.e. the ROM fuse) by the backend firmware (i.e. firmware parameters) [0026]. [See also the definition of Firmware by PC Mag included above - the parameters disclosed by Kochar are stored in a non-volatile ROM, as would be expected for firmware]. This cited portion ([0026]) also explicitly indicates that the parameters are a chosen set among multiple sets and therefore not a single set as argued by Applicant. Indeed, there is no mention of a single set of firmware parameters being sufficient and all that is needed to perform the disclosed functions by Kochar as applicant asserts in regards to [0016] of Kochar (which was not relied upon by the Examiner). Instead, Kochar provides explicit motivation for why one of ordinary skill in the art would want to perform a selection of a firmware parameter set among multiple firmware parameter sets as previously discussed by the Examiner because it allows the storage device to optimize itself for an identified category of use, as taught by Kochar in [0024] [0031]. Furthermore, choosing between the firmware parameter sets allows for trade-offs between performance and power consumption, and other considerations as taught by Kochar in [0020-0023]. Accordingly, Kochar does provide a reason to select a firmware parameter set among multiple firmware parameter sets contrary to Applicant’s assertion that it does not, and Applicant’s argument is unpersuasive. 
Applicant further argues that Choi does not disclose the selection of a firmware parameter set among multiple firmware parameter sets. However, Choi was not relied upon to teach the functions noted by Applicant. Accordingly, Applicant’s arguments that the rejection is not proper based on Choi’s deficiency to teach a limitation that it was not relied upon to teach is unpersuasive. 
Applicant’s arguments by analogy to independent claim 10 and dependent claims 2-9 and 11-20 that depend from claims 1 and 10 respectively are unpersuasive by reason of the analysis performed above for claim 1. 
The claims are not indicated as allowable because claims 1-20 are subject to one or more outstanding 35 U.S.C. §112(b) rejections and the claims are not allowable over the prior art as seen in the 35 U.S.C. §103 rejections performed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139                                                                                                                                                                                                        
/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139